Kane, J.
Appeal from an order of the Family Court of Ulster County (Traficanti, Jr., J.), entered January 9, 1986, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate the infant Teresa S. a permanently neglected child, and terminated respondent’s parental rights.
In March 1983, petitioner filed a petition in Family Court *937alleging that the infant Teresa S. was a permanently neglected child. After a fact-finding hearing held in September 1985, Family Court concluded that respondent had failed to plan for the future of her child, although physically and financially able to do so. A dispositional hearing was then held, after which Family Court terminated respondent’s parental rights and transferred custody to petitioner so that the child would be freed for adoption. This appeal ensued.
A review of the record in this tragic case provides ample support for Family Court’s conclusion that respondent had permanently neglected her child by failing to plan for her future, although physically and financially able to do so (see, Carrier!, Practice Commentary, McKinney’s Cons Laws of NY, Book 52A, Social Services Law § 384-b, at 137-139). The evidence also established that petitioner made diligent efforts to provide services and assistance to respondent. Moreover, contrary to respondent’s contention, the disposition of Family Court is supported by ample evidence in the record and should not be modified by this court.
We have examined respondent’s remaining contentions and find no basis to disturb Family Court’s order.
Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.